DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Terminal disclaimer filed and approved 8/9/2022 overcomes any obviousness double patenting issues for co-pending application 16971138.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jei, Daegunn Reg 73454 on 8/5/2022.

The application has been amended as follows:
	
Claims:
1. (Currently Amended) A method of operation of a first network node for signaling information related to wireless device positioning in a cellular communications network, comprising:
	generating a new vertical surface model for a plurality of cells in a cellular communications network, the new vertical surface model being a translated and scaled version of an initial vertical surface model;
	and signaling, from the first network node to a second node, information that represents the new vertical surface model for the plurality of cells in the cellular communications network, wherein the information that represents the new vertical surface model comprises: 
information that defines the initial vertical surface model for the plurality of cells in the cellular communications network, where for each cell of the plurality of cells, the initial vertical surface model: 
 is based on a polygon that represents the cell where the polygon comprises a plurality of corners augmented with altitude values; and 
defines altitudes for positions at points within an interior of the polygon; and
information that defines a transformation of the initial vertical surface model into a new vertical surface model, 
wherein, for each cell of the plurality of cells, the information that defines the transformation of the initial vertical surface model into the new vertical surface model comprises: 
a translation vector that defines a translation of augmented corners in three-dimensional space;
and a three-dimensional scaling matrix; 
wherein, together, the translation vector and the three-dimensional scaling matrix define the transformation of the initial vertical surface model into the new vertical surface model.

38. (Currently Amended) A first network node for signaling information related to wireless device positioning in a cellular communications network, the first network node adapted to:
	generate a new vertical surface model for a plurality of cells in a cellular communications network, the new vertical surface model being a translated and scaled version of an initial vertical surface model;
	and signal, from the first network node to a second node, information that represents the new vertical surface model for the plurality of cells in the cellular communications network, 6wherein the information that represents the new vertical surface model comprises: 
information that defines the initial vertical surface model for the plurality of cells in the cellular communications network, where for each cell of the plurality of cells, the initial vertical surface model: 
is based on a polygon that represents the cell where the polygon comprises a plurality of corners augmented with altitude values; and 
defines altitudes for positions at points within an interior of the polygon; and 
information that defines a transformation of the initial vertical surface model into a new vertical surface model, 
wherein, for each cell of the plurality of cells, the information that defines the transformation of the initial vertical surface model into the new vertical surface model comprises: 
a translation vector that defines a translation of augmented corners in three-dimensional space; and 
a three-dimensional scaling matrix; 
wherein, together, the translation vector and the three-dimensional scaling matrix define the transformation of the initial vertical surface model into the new vertical surface model.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1,4-10,14,16,18,20,22,24,26,28,30 and 38 are allowed.

Applicant’s invention is drawn to a method and apparatus for signaling information related to wireless device positioning in a cellular communications network.
Independent claims 1 and 38 are allowed for the following reasons recite subject matter marked as allowable for reasons cited in the office action issued 5/31/2022.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Dependent claims 4-10,14,16,18,20,22,24,26,28, and 30 are allowed for the reasons above as they depend upon the allowed independent claims 1 and 28.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 7/13/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit:
	https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647